 
EXHIBIT 10.3
 
WAFERGEN BIO-SYSTEMS, INC.
 
PUT OPTION AGREEMENT
 
THIS PUT OPTION AGREEMENT (this “Agreement”) is entered into as of ____________
__, 2009, by and among (i) Alnoor Shivji (the “Founder”), the founder and
chairman, chief executive officer and president of WaferGen Bio-systems, Inc., a
Nevada corporation (“WaferGen US”), and (ii) Kumpulan Modal Perdana Sdn Bhd (the
“Investor”), a purchaser of Series B Redeemable Convertible Preference Shares
(“Series B Shares”) issued by WaferGen Biosystems (M) Sdn. Bhd., a Malaysian
corporation (the “Company”), pursuant to that certain Share Subscription
Agreement dated as of ____________ __, 2009 (the “Purchase Agreement”) between
WaferGen US, the Investor and the Company.
RECITALS
 
A.           WHEREAS, the Investor has entered into the Purchase Agreement for
the purchase and subscription of certain Series B Shares of the Company.
 
B.           WHEREAS, in order to induce the Investor to enter into the Purchase
Agreement, the Founder has agreed to grant to the Investor an option to put (the
“Put Right”) to the Founder the Series B Shares purchased by the Investor
pursuant to the Purchase Agreement upon the occurrence of a Triggering Event, as
such term is defined below.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
mutually agree as follows:
 
AGREEMENT
 
SECTION  1
PUT OPTION
 
1.1           Grant of Put Option.  Upon receipt by the Investor of written
notice by the Founder of a Triggering Event, the Investor shall have the option
(the “Put Option”) to require the Founder to purchase from the Investor, subject
to the conditions set forth in this Agreement, all of the Series B Shares
initially purchased by the Investor pursuant to the Purchase Agreement or the
number of Series B Shares then held by the Investor, whichever is less (the “Put
Shares”), at a per share purchase price equal to $5.625 (as adjusted for stock
splits, stock dividends and similar recapitalizations or reorganizations) (the
“Put Option Price”).  In order to exercise such Put Option, the Investor must
deliver written notice to the Founder of the Investor’s election to exercise the
Put Option in accordance with Section 1.3 of this Agreement within 15 days of
the date on which the Investor receives written notice of the Triggering Event
from the Founder.

 
 

--------------------------------------------------------------------------------

 

1.2           Notice of Triggering Event.  The Founder shall provide the
Investor written notice of a Triggering Event within seven days of the date on
which the Triggering Event occurs.  A “Triggering Event” shall occur when any of
the following events shall occur: (i) the Founder sells or transfers, prior to
December 31, 2010, in one or more transactions, greater than 2,603,425 shares of
Common Stock of WaferGen US (which amount equals approximately 80% of the shares
of Common Stock of WaferGen US owned by the Founder on the date hereof) to one
or more Third Parties, (ii) the Founder voluntarily resigns from the Board of
Directors of WaferGen US and such resignation is not approved by, or is not
pursuant to a restructuring of the Company or WaferGen US approved by, holders
of a majority of the outstanding Series A Shares at the time of such
resignation, or (iii) the Founder is convicted of a felony involving fraud or
dishonesty, provided that the Founder was actively involved in the management of
the Company at the time at which any such crime was committed.  For purposes of
this Section 1.2, (i) “Third Party” means any person or entity other than the
Founder’s Affiliates (as defined below), or the relatives (by blood or marriage)
of the Founder or the Founder’s Affiliates; provided, however, that in the event
of any transfer or sale of any shares by the Founder to the Founder’s Affiliates
or the relatives of the Founder or the Founder’s Affiliates (such person or
entity, a “Transferee”), such Transferee shall agree in writing to be bound by
the terms of this Agreement with respect to such Put Shares; and “Affiliate”
means, with respect to a person or entity, any other person or entity directly
or indirectly controlling, controlled by, or under common control with such
person or entity.
 
1.3           Manner of Exercise.  The Investor shall exercise the Put Option by
giving an irrevocable written notice to the Founder, within 15 days of the date
on which the Investor receives written notice of the Triggering Event from the
Founder, that the Investor elects to exercise such Put Option upon the terms and
subject to the conditions set forth in this Agreement.


1.4           Closing and Payment.  The closing of the purchase and sale of the
Put Shares shall occur on the date designated in writing by the Founder to the
Investor, which date shall be within 120 days following the date upon which the
Founder received the written notice from the Investor that the Investor was
electing to exercise the Put Option.  The aggregate Put Option Price shall be
payable to the Investor by the Founder by wire transfer of immediately available
funds on the closing date to an account designated in writing by the Investor or
by delivery of a certified or cashiers’ check by the Founder to the Investor, in
each case against the Founder’s receipt of the Investor’s share certificates of
the Put Shares and share transfer forms duly executed by the Investor for the
transfer of the Put Shares to the Founder or any other nominee of the Founder.


1.5           Rights After Closing.  From and after the closing of the purchase
of the Put Shares by the Founder, all rights of the Investor with respect to the
Put Shares shall cease, and such shares shall be owned legally and beneficially
by the Founder for all purposes and will be transferred to the Founder on the
books and records of the Company.
 
1.6           Partial Purchase.  The Founder shall not be obligated to purchase
the Put Shares if the Founder shall be unable to do so without a breach or
violation of the provisions of applicable law or the certificate of
incorporation or bylaws of WaferGen US as in effect on such date.  If the
Founder is unable to purchase all of the Put Shares at one time due to any such
restriction, the Founder shall purchase such securities as the Founder is able
without a breach or violation of applicable law or the certificate of
incorporation or bylaws of WaferGen US, and the Founder shall use reasonable
efforts to remove any such limitations upon the Founder’s ability to effect such
purchase.

 
2

--------------------------------------------------------------------------------

 


1.7          Termination of Put Option Agreement.  This Agreement shall
terminate immediately prior to the earlier to occur of the following (the “Put
Option Termination Date”):


(a)           December 31, 2010;


(b)           an IPO (as defined in the Purchase Agreement) of the Company;


(c)           the sale of all or substantially all of the assets of the Company
or WaferGen US, or the consolidation or merger of the Company or WaferGen US
with or into any other business entity pursuant to which shareholders of the
Company or WaferGen US, as applicable, prior to such consolidation or merger
hold less than 50% of the voting equity of the surviving or resulting entity;


(d)           the liquidation, dissolution or winding up of the business
operations of the Company or WaferGen US;


(e)           the execution by the Company or WaferGen US of a general
assignment for the benefit of creditors or the appointment of a receiver or
trustee to take possession of the property and assets of the Company or WaferGen
US; and


(f)           the termination of the Founder’s employment with WaferGen US by
the board of directors of WaferGen US for any reason.


1.8          No Re-Exercise of Put Right.  In the event the Investor fails to
exercise the Put Option pursuant to the requirements of this Agreement in
connection with a Triggering Event, the Investor shall not thereafter have the
ability to re-exercise such Put Option to the extent a subsequent Triggering
Event occurs.


SECTION  2
MISCELLANEOUS
 
2.1          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California in the United States of America, without giving effect to the choice
of law provisions thereof.
 
2.2          Arbitration.  The parties agree that any and all disputes, claims
or controversies arising out of or relating to this Agreement that are not
resolved by their mutual agreement shall be submitted to final and binding
arbitration in San Francisco, California before JAMS, or its successor, pursuant
to the United States Arbitration Act, 9 U.S.C. Sec. 1 et seq.  Any party may
commence the arbitration process called for in this agreement by filing a
written demand for arbitration with JAMS, with a copy to the other party.  The
arbitration will be conducted in accordance with the provisions of JAMS’
Streamlined Arbitration Rules and Procedures in effect at the time of filing of
the demand for arbitration.  The parties will cooperate with JAMS and with one
another in selecting an arbitrator from JAMS’ panel of neutrals, and in
scheduling the arbitration proceedings.  The parties covenant that they will
participate in the arbitration in good faith, and that they will share equally
in its costs.  The provisions of this Section 2.2 may be enforced by any court
of competent jurisdiction, and the party seeking enforcement shall be entitled
to an award of all costs, fees and expenses, including attorneys fees, to be
paid by the party against whom enforcement is ordered.

 
3

--------------------------------------------------------------------------------

 
 
2.3           Assignment of Put Option.  The Put Option granted in this
Agreement may not be assignable or transferable by the Investor.
 
2.4           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
2.5           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
2.6           Amendment and Waiver.  Except as otherwise expressly provided, the
obligations of the Founder and the rights of the Investor under this Agreement
may be amended, modified or waived only with the written consent of the Founder
and the Investor.
 
2.7           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to either party, upon any breach,
default or noncompliance of the other party under this Agreement, shall impair
any such right, power, or remedy, nor shall it be construed to be a waiver of
any such breach, default or noncompliance, or any acquiescence therein, or of
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent, or approval of any kind or
character on either party’s part of any breach, default or noncompliance under
the Agreement or any waiver on either party’s part of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, by law, or otherwise afforded to either party shall be
cumulative and not alternative.
 
2.8           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a United States recognized overnight courier, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
party to be notified at the address as set forth on the signature pages hereof
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other parties hereto.  All notices sent to the Founder
shall also be sent to: Morrison & Foerster LLP, 425 Market Street, San
Francisco, CA 94105, Attention: John M. Rafferty (Telecopier:  (415) 268-7305).
    

 
4

--------------------------------------------------------------------------------

 

2.9           Attorneys’ Fees.  In the event that any dispute among the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.
 
2.10           Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
2.11           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
2.12           Representation of Financial Sophistication.  The Investor
represents that it is an “accredited investor” within the meaning of Securities
and Exchange Commission Rule 501 of Regulation D, as presently in effect.
 
2.13           Transfer Taxes.  All excise, transfer, stamp, documentary,
filing, recordation and other similar taxes which may be imposed or assessed as
the result of any payment related to the Put Option, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties, shall be borne by the Investor.


[Signature page follows]

 
5

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have executed this Put Option Agreement
as of the date set forth in the first paragraph hereof.
 
FOUNDER
   
By:
    
Alnoor Shivji
   
Address:
WaferGen Bio-systems, Inc.
Bayside Technology Center
46531 Fremont Blvd.
Fremont, CA 94538, USA
Facsimile: 510 651 4599
   
INVESTOR:
 
Kumpulan Modal Perdana Sdn Bhd
   
By:
    
Name:
 
Title:
   
Address:
 
Level 7, Menara Milenium, Jalan Damanlela,
Pusat Bandar Damansara, Damansara Heights,
50490 Kuala Lumpur
 
Facsimile: +603 2264 5388

 
Signature Page to Put/Call Agreement

 
 

--------------------------------------------------------------------------------

 